DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.

 Response to Amendment
	Applicant amendments filed 09/12/2022 have been entered. 

Status of Claims
	Claims 1-3, 5-6, 8-15 remain pending in the application, with claims 1-3, 5-6, and 8-10 being examined and claims 11-15 remaining withdrawn pursuant to the election filed 06/07/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on lines 17-18 “a control unit coupled to the detection device” and on lines 20-21 “when said optical detection device detects”. Is the detection device the same or different from “the optical detection device” recited on line 10 of claim 1? And is the detection device on lines 17-18 the same or different from the optical detection device on lines 20-21? For examination, it will be interpreted that the optical detection device on lines 17-18 is the same as the optical detection device recited on line 10.  
Claims 2-3, 5-6, and 8-10 are rejected by virtue of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-2003/0138819-A1) in view of Kobayashi (US-2007/0144253-A1).
Regarding claim 1, Gong teaches a microfluidic system for digital polymerase chain reaction (dPCR) of a biological sample, the microfluidic system comprising: 
at least one microfluidic device (referred to as chip apparatus 100) having an inlet, an outlet, a flow channel (referred to as multipurpose channel 30) connecting the inlet to the outlet, and an array of dPCR reaction areas (referred to as assay station 26) in fluidic communication with the flow channel (30), the array of dPCR reaction areas comprising an array of microwells ([0079] and Figure 1); 
	As stated by paragraph [0107], there are many inlets seen in Figure 1 defined by reference numbers 42, 44, 46, and 21. It is understood that the inlets are openings in the device, and may function as either an inlet or an outlet. It is further understood that there are more openings that have not been labeled in Figure 1, but have been enclosed by a dashed square box in the annotated Figure 1 below. It is understood that they are openings (inlet and outlet) that connect the multipurpose channel 30 (flow channel). It is stated by [0008] that assay stations can be arranged in the form of an array. It is further described by [0079] that in order to provide channels and assay stations, various glass chemical etching techniques can be used on the substrate, or in the case of a plastic substrate hot embossing, plastic injection molding, resin casting, laser ablation, stereolithography, photolithography, LIGA processes, CNC machining photocuring, and plastic chemical etching techniques can be used. Further, [0002] of Gong recites “The apparatus comprises a substrate with one or more assay stations or wells and channels arranged in a manner to facilitate the flow of fluids through the apparatus…”, and [0069] recites “A digital camera having a sensing element and suitable optics for acquiring images can be employed to detect light of specific wavelengths emitted from the samples in the wells.” It is therefore understood that the assay stations 26 (reaction areas) can be defined as microwells. 

    PNG
    media_image1.png
    341
    518
    media_image1.png
    Greyscale

a flow circuit connectable to the microfluidic device (100), for flowing liquid through the flow channel (30) of the microfluidic device (100); 
As stated by paragraph [0098], there is a main liquid distribution channel 20, where paragraph [0101] states that the main sample fluid channel 20 is fluidically coupled to multipurpose channel 30. 
a sample liquid source (referred to as test sample inlet 2) connectable to the microfluidic device (100), for providing the microfluidic device (100) with a sample liquid (referred to as sample fluid 56) ([0084], [0092], and Figure 1 and 2); 
an optical detection device (digital camera 32) for detecting the presence or generation of gas bubbles in the microfluidic device (100) ([0106], Figure 17); 
As stated by paragraph [0106], the digital camera 32 detects when the assay stations 26 are filled by sample fluid, where the camera has suitable optics for acquiring images. It is understood that the digital camera 32 is capable of detecting the presence or generation of gas bubbles. 
a primary sealing liquid source (referred to as inlet 21) connectable to the microfluidic device (100), for providing the microfluidic device (100) with initial sealing liquid (referred to as isolation medium 54) for sealing the sample liquid (56) inside the array of reaction areas (26) ([0107]); 
a secondary sealing liquid source (referred to as inlet 44) connectable to the microfluidic device (100), for providing the microfluidic device (100) with additional sealing liquid (54), and 
	As stated by paragraph [0107], the isolation medium can be introduced through a combination of inlets 42, 44, 46, and 21. As seen in Figures 5A-5E, inlets 21 and 42 are being viewed. It is understood from Figure 5B that sample fluid 56 is flowed in through channel 30, where Figure 5D shows that isolation medium 54 (sealing liquid) is then being introduced from both inlet 21 and 42. 
	Gong does teach a pumping device connected to the flow circuit, as stated by [0107] the isolation medium 54 is introduced to inlets 42, 44, 46, and 21 by positive pressurization such as injection with a syringe or vacuum suction. It is understood that these pump sealing liquid through the device. Further, Gong does teach where assay stations can include nodes that prevent the formation of bubbles within assay chambers, as such it is understood that bubble formation is not preferable (Gong; [0151]). 
	However, Gong does not teach a control unit coupled to the detection device, wherein the control unit is configured to cause the pumping device to pump said additional sealing through the flow channel on demand to flush gas bubbles present in at least one of the sample liquid and the sealing liquid and the sealing liquid out of the flow channel when said optical detection device detects the presence or generation of gas bubbles in at least one of the sample liquid and the sealing liquid in the microfluidic device. 
	In the same problem solving area of eliminating air bubbles, Kobayashi teaches a syringe pump that has detectors to detect air bubbles (Kobayashi; [0035]). 
	Specifically, Kobayashi teaches where bubble detectors 65 and 66 can be disposed in liquid channels, including tubes 58 and 59, where the detectors can detect air bubbles in water either optically or physically (Kobayashi; [0035], Figure 5). It is further stated by [0035] of Kobayashi that when a detector detects air bubbles, water is fed into the tubes 58 and 59 until the air bubbles are eliminated. It is described in an alternative embodiment of Kobayashi that there is a controller 17 that controls motor 25 of the pump driver 12, where when probe tip 14a reaches the liquid surface, the liquid surface detector 18 outputs a liquid surface detection signal that causes the controller 17 to control the probe moving section 15 to stop the suction probe (Kobayashi; [0021], Figure 1). A controller is not seen in Figure 5 of Kobayashi, however it is understood that there would need to be a controller present to both coordinate the various components seen in Figure 5 of Kobayashi, including: the pump driver 12, suction probe 14, detectors 65 and 66, and pump 63 (Kobayashi; [0035]). 
	It would have been obvious to one skilled in the art to modify the chip apparatus of Gong such that it has a controller that when it detects air bubbles, it would cause fluid to be fed through the channels to eliminate air bubbles because Kobayashi teaches that feeding fluid through tubes eliminates detected air bubbles (Kobayashi; [0035]). 
	It is understood that the digital camera 32 (optical detection device) of Gong is capable of detecting gas bubbles, similar to the air bubble detectors 65 and 66 of Kobayashi that detects air bubbles optically. It is understood that the controller of Kobayashi will interface with the digital camera 32 (optical detection device) of Gong such that when bubbles are detected, it will cause fluid to be fed into the device to eliminate them. 
Regarding claim 2, modified Gong teaches wherein each of the primary and secondary sealing liquid is an immiscible liquid. 
As stated by paragraph [0108] of Gong, the isolation medium 54 can be oil, which is understood to be an immiscible liquid. 
Note: this is an intended use of the primary and secondary sealing liquids, as well as a product by process limitation. Claim 1 has only recited the primary and secondary sealing liquid sources that are connectable to the microfluidic device and is not claiming the primary and secondary liquids themselves.
Regarding claim 3, modified Gong teaches wherein the primary sealing liquid source and the secondary sealing liquid source are implemented by different sealing liquid reservoirs, or by a common sealing liquid reservoir.
As it is understood, the isolation medium 54 is provided to the device through a combination of the inlets using any of the methods listed in paragraph [0107] of Gong. It is understood that the method of injection with a syringe, the syringe is the reservoir for the sealing liquid. It is understood from Figure 5D of Gong, isolation fluid 54 may be introduced at inlets 21 and 42 (Gong; [0131]). It is understood that one skilled in the art could either use the same syringe or two syringes to deliver the isolation fluid 54, effectively having two separate reservoirs or a common reservoir. 
Regarding claim 6, modified Gong teaches the microfluidic system of claim 1, further comprising one or more of the following: 
the microfluidic system is used for assaying said biological sample provided in the form of said sample liquid (sample fluid 56) to each member of the array of reaction areas (26); 
As stated by paragraph [0010] of Gong, the present invention is an apparatus and assay system for detecting and diagnosing the presence or absence of diseases. 
the inlet and/or the outlet are implemented in the form of a connection port for connection of the microfluidic device (100) with the sample liquid source, for connection of the microfluidic device (100) with the primary sealing liquid source, and/or for connection of the microfluidic device (100) with the secondary sealing liquid source; 
As seen in Figure 2 of Gong, it is understood that test sample inlet 2 may be linked by a liquid delivery tube that can deliver a pre-processed liquid sample (Gong; [0065]). Further, it is understood from paragraph [0107] of Gong that as the inlets 42, 44, 46, and 21 are for isolation medium 54 introduction, and that the introduction can be done by means such as positive pressurization (i.e. injection with a syringe) or vacuum suction, the inlets would be a connection port. 
the microfluidic device (100) is structured with at least a bottom layer (referred to as substrate 36) and a top layer (referred to as sealing layer 40), wherein either said bottom layer (36) or said top layer (40) provides the array of reaction areas (26), the inlet and the outlet, and wherein the flow channel (30) is established between said bottom layer (36) and said top layer (40) and is in fluid connection with the array of reaction areas (26) (Gong; [0079] and Figures 1 and 2); and 
Paragraph [0077] of Gong lists a variety of ways the fluidic network may be formed, some examples including glass etching, plastic hot embossing, plastic injection molding, or laser ablation, where the channels and stations are then sealed and closed with a cover film. Further as seen in Figure 2, it is understood that the inlets 2, 21, 42, 44, and 46 are formed in the sealing layer 40. It is understood that the multipurpose channel 30 (flow channel) will be formed by the methods listed in paragraph [0077] of Gong on the substrate 36 (bottom layer) and will have the sealing layer 40 (top layer) placed on top of it, as such it is understood that the flow channel will be established between substrate 36 (bottom layer) and sealing layer 40 (top layer). As further seen in Figure 1, channel 30 (flow channel) is fluidically connected with assay stations 26 (reaction areas). 
the sample liquid (56) is an aqueous solution comprising said biological sample and reagents required for dPCR assay, wherein first the sample liquid (56) is streamed through the flow channel (30) into the array of reaction areas (26), and wherein the initial sealing liquid (54) is streamed into the flow channel (30) of the microfluidic device (100) after the provision of the sample liquid (56) to the array of reaction areas (26).
It is understood that a test sample (e.g. whole blood) is introduced via inlet 2, where it travels to sample preparation chamber 6 through channel 5 (Gong; [0092] and Figure 1). It is understood that in sample preparation chamber 6, various reagents may be added through buffer inlet 4, which is also connected to the preparation chamber 6 through channel 7 (Gong; [0092] and Figure 1). It is understood from paragraph [0094] of Gong that other chemicals may be added at this time via the buffer inlet 4, such as chemicals for subsequent PCR reaction and fluorescent detection of the PCR product. There is also chamber 12, where it is understood sample liquid 56 will flow out of this chamber through a valve 18 to main sample fluid channel 20 (Gong; [0099], [0101], and Figure 1). As seen in Figure 5B and stated by paragraph [0126] of Gong, sample solution 56 will flow into assay station 26 via inlet 21. As seen in Figure 5C and stated by paragraph [0126] of Gong, isolation medium 54 is then introduced via inlet 21. 
It should be noted that for claim 6, due to it reciting “one or more of the following” a reference need only teach (a), (b), or (c). Further recitation of the sample liquid containing the reagents required for dPCR is an intended use of the microfluidic system, and is therefore given minimal patentable weight. As the structural limitations have been met by modified Gong, the limitation of the claim 6 (d) has been met. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-2003/0138819-A1) and Kobayashi (US-2007/0144253-A1), and further in view of Borden (US-2012/0175305-A1).
Regarding claim 5, modified Gong teaches the microfluidic system of claim 1. Modified Gong does not teach wherein the microfluidic system further comprises a bubble trap connected to the flow circuit to separate gas from sealing liquid, wherein the bubble trap is arranged downstream of the outlet of the microfluidic device.
In the same problem solving area of bubble removal from a solution, Borden teaches a recycling device that removes bubbles. 
Specifically, Borden teaches that a bubble trap may be used to remove bubbles from a solution that will be recycled (Borden; [0041]). As it is understood, the bubble trap will be placed after the post-processing block 108 as seen in Figure 1 of Borden. Therefore, it is understood that the bubble trap will be downstream of an outlet. 
It would have been obvious to one skilled in the art to modify the device of modified Gong such that it has a bubble trap downstream of an outlet as taught by Borden for the benefit of removing bubbles such that the solution may be recycled (Borden; [0041]). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-2003/0138819-A1), and Kobayashi (US-2007/0144253-A1), and in further view of Zhou (US-2012/0071358-A1).
Regarding claim 8, modified Gong teaches the microfluidic system of claim 1. Modified Gong does teach a heater and sensor are embedded in each assay station 26 to perform thermal cycling at each assay chamber 26 (Gong; [0095]). Modified Gong does not teach wherein the microfluidic system further comprises a thermal mount receiving the microfluidic device, for providing a thermocycling temperature profile to the array of reaction areas.
In the analogous art of microfluidic devices where an immiscible fluid is used to isolate a sample fluid in sample chambers, Zhou teaches a heating/cooling unit (Zhou; [0104], [0138]). 
Specifically, Zhou teaches where thermal cycling on microfluidic array device 801 is performed by a thermoelectric heating/cooling unit 820 (Zhou; [0138] and Figure 8). It is understood that heating/cooling unit 820 will have a mount to receive the microfluidic array device 801 as it is seen in Figure 8 that the microfluidic array device 801 is on top of the heating/cooling unit 820. Further, it is understood that device of Zhou is for a PCR system (Zhou; [0138]). 
Examiner further finds that the prior art contained a device/method/product (i.e., microfluidic device with individual heaters embedded in each assay chamber) which differed from the claimed device by the substitution of component(s) (i.e., type of heating elements) with other component(s) (i.e., a thermal mount), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., individual embedded heaters with a thermal mount), and the results of the substitution (i.e., heating of the array chambers) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the individually embedded heaters in each array chamber of reference modified Gong with the thermoelectric heating/cooling unit of reference Zhou, since the result would have been predictable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-2003/0138819-A1) and Kobayashi (US-2007/0144253-A1), and further in view of Breidford (US-2009/0081771-A1).
Regarding claim 9, modified Gong teaches the microfluidic system of claim 1. Modified Gong does not teach heating/cooling the sealing liquid. 
In the analogous art of integrated heat exchange systems on microfluidic cards, Breidford teaches where reservoirs on a microfluidic card are heated or cooled. 
Specifically, Breidford teaches a microfluidic card that has a microfluidic circuit where fluid is independently heated or cooled that is positioned adjacent to a microfluidic circuit that contains assay fluid where the fluid may be circulated by connecting the card to a pumping means (Breidford; [0059] and Figure 2). As seen in Figure 2 of Breidford, there are two valves that allows heating or cooling mixture to be released (Breidford; [0060]). 
It would have been obvious to one skilled in the art to modify the device of modified Gong such that the isolation medium is held in either heating or cooling reservoirs on the microfluidic device itself with valves that would release the fluid, as taught by Breidford, where it is understood that the microfluidic channels of Gong will connect with the reservoirs of Breidford for the benefit of the system requiring a relatively low amount of power (Breidford; [0062]).  

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-2003/0138819-A1) and Kobayashi (US-2007/0144253-A1), and further in view of Anderson (US-2002/0022261-A1). 
As claim 9 states “and/or” in line 10, so long as a reference meets the limitations of either (a), (b), or (c), the limitations of claim 9 will be met. As stated above, modified Gong teaches two reservoirs for independently heating or cooling a liquid that has controlled release with valves, (b). In this alternative rejection, (c) will be discussed. 
	Modified Gong does not teach where the sealing liquid comprises an electrically conductive material. 
	In the analogous art of miniature integrated fluidic systems, Anderson teaches a nucleic acid diagnostic device and system. 
	Specifically, Anderson teaches a microfluidic particle suspension valve (Anderson; [0372]). As stated by paragraph [0372] of Anderson, particles 5902 are suspended in a liquid that is immiscible with water, magnetic particles suspended in oil for example. 
It would have been obvious to one skilled in the art to modify the isolation medium of modified Gong such that it has the magnetic particles suspended in it as taught by Anderson for the benefit of being able to modify the viscosity of the emulsion when a magnetic field is applied (Anderson; [0372]). 
	Recitation of “electrically conductive material for heating the additional sealing liquid by the appliance of electricity onto the additional sealing liquid” is an intended use of the electrically conductive material that does not provide additional structure to the additional sealing liquid and is therefore given minimal patentable weight. So long as the prior art teaches where additional sealing liquid comprises an electrically conductive material, it is understood that the additional sealing liquid would be capable of being heated by the appliance of electricity. 

Claim 9 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-2003/0138819-A1) and Kobayashi (US-2007/0144253-A1), and further in view of Hanagata (US-2009/0061489-A1). 
As claim 9 states “and/or” in line 10, so long as a reference meets the limitations of either (a), (b), or (c), the limitations of claim 9 will be met. In this alternative rejection, (a) will be discussed. 
Modified Gong does not teach a flow-type heating device downstream of the reservoir. 
In the analogous art of PCR and heating microfluidic channels, Hanagata teaches where thin-film heaters heat channels of a microfluidic device. 
Specifically, Hanagata teaches where a microfluidic device 200 has microfluidic channels 202 with various inlet ports 203 and outlet ports 205, where there are thin film resistive heaters 212 associated with each channel 202 (Hanagata; [0055], [0056], Figures 2 and 3). As seen in Figure 3 of Hanagata, the heaters 212 are located beneath the microfluidic channels 202, where the heaters are separated into two sections: PCR heater 212a and thermal melt heater section 212b (Hanagata; [0056]). It is understood that the thin film resistive heaters are flow-type heaters, as they heat fluid as it flows through the channel. 
It would have been obvious to one skilled in the art to modify the device of modified Gong such that the channels have the thin film resistive heaters as taught by Hanagata for the benefit of heating and cooling the samples to the desired temperature quickly for the desired length of time to increase yield of target product (Hanagata; [0054]). 
It is understood that as the reservoir for the sealing liquid may be for example, the syringe as taught by Gong, the heaters being in the channels (22 or 30), it is understood that the heaters are downstream of the reservoir. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gong (US-2003/0138819-A1) and Kobayashi (US-2007/0144253-A1), and further in view of Fradet (WO-2016/170126-A1).
Regarding claim 10, modified Gong teaches the microfluidic system of claim 1. Modified Gong does not teach wherein the microfluidic system further comprises a pressure chamber surrounding at least the microfluidic device.
In the same problem solving area of filling a microfluidic device with a sample, Fradet teaches a pressure chamber (Fradet; abstract). 
Specifically, Fradet teaches a pressure chamber 1 that holds a microfluidic device 2 inside, where the microfluidic device has ports 3 and 4, and a microchannel network 5 (Fradet; Page 49 lines 18-22). As stated by page 3 lines 13-17 of Fradet, there is a pressure chamber that has a closable aperture, and is configured to enclose a microfluidic device and a pressurization unit that applies pressure to the pressure chamber. 
It would have been obvious to one skilled in the art to modify the device of modified Gong such that the system includes a pressure chamber that surrounds the microfluidic device as taught by Fradet for the benefit of avoiding contamination when loading the solution inside a microfluidic device (Fradet; page 2 lines 28-29 and page 3 lines 1-4). 

Response to Arguments
Applicant’s arguments, see page 7 of 9, filed 09/12/2022, with respect to the rejection(s) of claim(s) 1-3, 6, and 8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gong (US-2003/0138819-A1) and Kobayashi (US-2007/0144253-A1), with claim 8 being rejected in view of Gong (US-2003/0138819-A1), Kobayashi (US-2007/0144253-A1), and Zhou (US-2012/0071358-A1). 
Regarding Applicant arguments that Gong does not teach a dPCR array of microwells because Gong only discusses traditional PCR and/or real time PCR analysis, how are the microwells for dPCR different from those described for traditional or real time PCR? The section of the instant specification provided, page 2 lines 32 to page 3 line 5, states that the difference between dPCR and traditional PCR lies in the method of measuring nucleic acid amounts where traditional PCR carries out one reaction per single sample and dPCR carries out a single reaction within a sample separated into a large number of partitions provided in a respectively large number of reaction areas. However, this does not provide how the assay stations as taught by Gong are different from the array of microwells. Is there a specific structure of the array of microwells of the instant application that differentiate the dPCR microwells from traditional PCR microwells? It is understood that the assay stations taught by Gong read on the array of microwells in the instant claims as there isn’t sufficient structure provided in the claim to differentiate the microwells. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796